Name: Commission Decision No 2177/83/ECSC of 28 July 1983 on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-07-31

 Avis juridique important|31983S2177Commission Decision No 2177/83/ECSC of 28 July 1983 on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry Official Journal L 208 , 31/07/1983 P. 0001 - 0044+++++( 1 ) OJ NO L 191 , 1 . 7 . 1982 , P . 1 . ( 2 ) OJ NO L 291 , 31 . 10 . 1980 , P . 1 . ( 3 ) OJ NO L 180 , 1 . 7 . 1981 , P . 1 . ( 4 ) OJ NO L 177 , 1 . 7 . 1983 , P . 5 . ( 5 ) OJ NO L 291 , 15 . 10 . 1982 , P . 8 . ( 6 ) OJ NO L 351 , 11 . 12 . 1982 , P . 31 . ( 7 ) OJ NO L 13 , 15 . 1 . 1983 , P . 9 . ( 8 ) OJ NO L 159 , 17 . 6 . 1983 , P . 56 . ( 9 ) OJ NO L 246 , 27 . 9 . 1977 , P . 1 . ( 10 ) OJ NO L 228 , 13 . 8 . 1981 , P . 14 . COMMISSION DECISION NO 2177/83/ECSC OF 28 JULY 1983 ON THE EXTENSION OF THE SYSTEM OF MONITORING AND PRODUCTION QUOTAS FOR CERTAIN PRODUCTS OF UNDERTAKINGS IN THE STEEL INDUSTRY THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLES 47 AND 58 THEREOF , WHEREAS : 1 . PERSISTENCE OF THE MANIFEST CRISIS PRODUCTION OF CRUDE STEEL BY COMMUNITY STEEL UNDERTAKINGS FELL FROM 126 MILLION TONNES IN 1981 TO 111 MILLION TONNES IN 1982 . A COMPARISON OVER A LONG PERIOD SHOWS THAT COMMUNITY STEEL PRODUCTION HAS THUS FALLEN TO ITS 1966 LEVEL . FURTHERMORE , FORECASTS FOR 1983 INDICATE A FURTHER DECLINE IN STEEL PRODUCTION . THIS NEW DECREASE IN COMMUNITY STEEL PRODUCTION SHOWN BY THESE FIGURES IS DUE TO A DROP IN REQUIREMENTS BY THE PROCESSING INDUSTRIES IN THE COMMUNITY AND A FALLING-OFF IN EXPORTS OF STEEL TO THIRD COUNTRIES . THE SLUMP IN DEMAND FOR STEEL HAS PROMPTED THE COMMISSION TO INCREASE SUBSTANTIALLY THE ABATEMENT RATES FOR PRODUCTS SUBJECT TO THE QUOTA SYSTEM . ALTHOUGH STEEL PRICES FELL SHARPLY DURING THE SECOND HALF OF 1982 , THEY HAVE NOW RISEN AGAIN AS A RESULT OF RELATIVELY SMALL QUOTAS . HOWEVER , THIS DOES NOT APPLY TO REVERSING MILL PLATE AND HEAVY SECTIONS . APART FROM THESE TWO PRODUCTS , WHICH WERE NOT INCLUDED IN THE PRODUCTION QUOTA SYSTEM , THE QUOTA SYSTEM HAS MANAGED TO STRENGTHEN THE MARKET IN SPITE OF THE DROP IN DEMAND . EFFORTS TO RESTRUCTURE THE EUROPEAN STEEL INDUSTRY HAVE BEEN INTENSIFIED . CAPACITY HAS BEEN FURTHER REDUCED DURING THE PERIOD OF VALIDITY OF COMMISSION DECISION NO 1696/82/ECSC ( 1 ) , ALTHOUGH THERE IS STILL A SUBSTANTIAL SURPLUS . THE COMMISSION HAS THEREFORE ASKED THE GOVERNMENTS OF THE MEMBER STATES TO REDUCE THEIR CAPACITY STILL FURTHER IN ACCORDANCE WITH THE DECISION ESTABLISHING COMMUNITY RULES FOR AIDS TO THE STEEL INDUSTRY . SOME 35 000 JOBS WERE SHED IN 1982 AND THE NEW REDUCTIONS IN CAPACITY WHICH ARE NEEDED WILL RESULT IN FURTHER LARGE-SCALE REDUNDANCIES . ALL THESE CONSIDERATIONS SHOW THAT THE CRISIS ON THE STEEL MARKET HAS WORSENED . THE COMMISSION THEREFORE CONSIDERS THAT THE ATTAINMENT OF THE OBJECTIVES SET OUT IN ARTICLE 3 OF THE ECSC TREATY WOULD BE SERIOUSLY JEOPARDIZED IF THE PRODUCTION QUOTA SYSTEM WAS DISCONTINUED . 2 . MAINTENANCE OF THE PRESENT SYSTEM THE PRODUCTION QUOTA SYSTEM ESTABLISHED BY DECISION NO 1696/82/ECSC HAS ENABLED THE COMMISSION TO ADAPT STEEL PRODUCTION TO THE SLUMP IN DEMAND AND TO INCREASE THE PRICES OF THE PRODUCTS COVERED BY THE SYSTEM . THE PRODUCTION QUOTA SYSTEM HAS THUS PROVED EFFECTIVE OVERALL . MOREOVER , THE COURT OF JUSTICE HAS CONFIRMED THE BASIC PRINCIPLES OF THE SYSTEM IN SEVERAL OF ITS JUDGMENTS . THE COMMISSION THEREFORE CONSIDERS THAT THE PRESENT SYSTEM SHOULD BE MAINTAINED SUBJECT TO A NUMBER OF ADJUSTMENTS . 3 . ADJUSTMENT OF REFERENCE PRODUCTION FOR CATEGORIES IA , IB , IC AND ID ( ARTICLE 6 ) SOME MANUFACTURERS REGULARLY EXCHANGE OR TRANSFER PARTS OF THEIR QUOTAS . WHEN THESE EXCHANGES OR TRANSFERS BECOME STRUCTURAL IN NATURE BECAUSE OF THEIR REPETITION , THEY SHOULD BE TAKEN INTO ACCOUNT WHEN CALCULATING REFERENCES . 4 . EXTENDING THE PRODUCTION QUOTA SYSTEM TO REVERSING MILL PLATE AND HEAVY SECTIONS ( ARTICLE 7 ) THE FALL IN DEMAND FOR REVERSING MILL PLATE HAS BEEN BIGGER THAN THAT FOR OTHER STEEL PRODUCTS ; WHAT IS MORE , THERE ARE PARTICULARLY LARGE EXCESS CAPACITIES WHERE THIS PRODUCT IS CONCERNED AND ITS MARKET HAS THEREFORE GONE FROM BAD TO WORSE . ALMOST ALL THE PRODUCERS INVOLVED GAVE THE COMMISSION AN UNDERTAKING THAT THEY WOULD MAINTAIN A VOLUNTARY SYSTEM OF LIMITING DELIVERIES , BUT THE GROWING WEAKNESS OF THE MARKET MADE IT MORE AND MORE DIFFICULT TO KEEP TO THAT UNDERTAKING . DISCIPLINE THEREFORE HAS TO BE TIGHTENED UP BY INCLUDING THE PRODUCT IN THE QUOTA SYSTEM , OTHERWISE IT WILL BE IMPOSSIBLE TO RAISE PRICES TO ACCEPTABLE LEVELS . THE VOLUNTARY SYSTEM HAS PROVED EVEN LESS SUCCESSFUL FOR HEAVY SECTIONS , MAINLY BECAUSE A NUMBER OF UNDERTAKINGS REFUSED TO ACCEPT IT . IT THEREFORE BECAME IMPOSSIBLE TO MAINTAIN THE VOLUNTARY SYSTEM OF LIMITING DELIVERIES . THE PRODUCTION QUOTA SYSTEM SHOULD BE EXTENDED TO INCLUDE REVERSING MILL PLATE AND HEAVY SECTIONS FOR THE FURTHER REASON THAT THE RESTRUCTURING MEASURES , WHICH MUST ENTAIL A SUBSTANTIAL REDUCTION IN CAPACITIES WHERE THESE TWO PRODUCTS ARE CONCERNED , WILL NECESSITATE EXCHANGES OF REFERENCE PRODUCTION OR QUANTITIES , AND THESE CANNOT BE PROPERLY SUPERVISED UNLESS ALL THE MAIN STEEL PRODUCTS ARE INCLUDED IN THE SYSTEM . WHERE REVERSING MILL PLATE IS CONCERNED , THE REFERENCE PRODUCTION OF UNDERTAKINGS PARTICIPATING IN THE VOLUNTARY SYSTEM WILL BE BASED ON THEIR REFERENCE PRODUCTION UNDER THAT SYSTEM . THE REFERENCE PRODUCTION FOR THE OTHERS WILL BE CIRCULATED BY FINDING THE ARITHMETIC MEAN OF TWO FIGURES , THE FIRST OF WHICH WILL BE OBTAINED FROM A SERIES OF HISTORICAL PRODUCTION FIGURES , AND THE SECOND FROM THE QUOTAS - INCLUDING ANY ADJUSTMENTS - ALLOCATED UNDER COMMISSION DECISION NO 2794/80/ECSC ( 2 ) . THIS WAS THE FORMULA USED TO ESTABLISH REFERENCE PRODUCTION IN THE VOLUNTARY SYSTEM . UNDER THIS SYSTEM THE PARTICIPATING UNDERTAKINGS MADE STRUCTURAL EXCHANGES WHICH SHOULD BE TAKEN INTO ACCOUNT . THE RULES FOR CALCULATING REFERENCE PRODUCTION FOR HEAVY SECTIONS ARE THE SAME AS FOR MERCHANT BARS , A RELATED GROUP . IN OTHER WORDS , REFERENCE PRODUCTION WILL BE CALCULATED ON THE BASIS OF THE QUOTAS , TAKING INTO ACCOUNT ALL THE ADJUSTMENTS MADE IN ACCORDANCE WITH DECISION NO 2794/80/ECSC . FOR BOTH PRODUCTS ANY NEW MILL COMMISSIONED DURING THE PERIOD OF VALIDITY OF THE VOLUNTARY SYSTEM WILL BE TAKEN INTO ACCOUNT IN ACCORDANCE WITH THE RULES SET OUT IN ARTICLE 13 OF COMMISSION DECISION NO 1831/81/ECSC ( 3 ) AND ARTICLE 15 OF DECISION NO 1696/82/ECSC . 5 . TRANSFER OF PLANTS AND PERMANENT CESSATION ON ACTIVITY ( ARTICLE 9 ( 3 ) AND ( 4 ) ) IT IS EXPECTED THAT SOME PRODUCTION UNITS WILL UNDERGO A CHANGE OF OWNERSHIP , PARTICULARLY AS A RESULT OF A RESTRUCTURING UNDER WAY , AND THAT OTHERS WILL BE SHUT DOWN . PROVISION SHOULD THEREFORE BE MADE TO ENSURE THAT A TRANSFER OF OWNERSHIP ALSO ENTAILS A TRANSFER OF THE REFERENCE PRODUCTION AND QUANTITIES RELATING TO THE TRANSFERRED PLANT AND THAT , IN THE EVENT OF PERMANENT CESSATION OF ACTIVITY , THE REFERENCES LAPSE . WHATEVER HAPPENS , AN INCREASE IN THE REFERENCES MUST BE AVOIDED , IN THE INTERESTS OF THE MARKET . 6 . CONSTITUTING A RESERVE ( ARTICLE 9A ) IN THE INTERESTS OF TRANSPARENCY , SO AS TO DEMONSTRATE CLEARLY THAT THE QUOTA ADJUSTMENTS FORESEEN IN THIS DECISION ARE NOT SUCH AS TO DISTURB THE SMOOTH OPERATION OF THE SYSTEM , IT WOULD BE ADVISABLE TO CONSTITUTE A RESERVE . TO REASSURE UNDERTAKINGS NOT IN RECEIPT OF ADDITIONAL QUOTAS THAT THEIR SHARE OF THE MARKET WILL BE AFFECTED ONLY SLIGHTLY BY THESE QUOTAS , THE RESERVE WILL BE LIMITED TO 3 % OF ESTIMATED DEMAND . THE RESERVE WILL BE USED IN THE FIRST INSTANCE TO MAKE THE ADJUSTMENTS REFERRED TO IN ARTICLE 14 AND 14D , AND ONLY THEREAFTER FOR THE ADJUSTMENTS REFERRED TO IN ARTICLES 14A , 14B AND 14E . 7 . PRODUCTS USED IN THE MANUFACTURE OF TUBES ( ARTICLE 10 ) IN VIEW OF THE EXCEPTIONAL SCALE OF THE ADJUSTMENTS MADE FOR PRODUCTS USED IN THE MANUFACTURE OF SMALL WELDED TUBES AND THE COLLAPSE OF THE PRICES OF THESE PRODUCTS AND EVEN THOSE OF RELATED TUBES , THE COMMISSION CONSIDERS IT NECESSARY TO KEEP A TIGHTER CONTROL OVER SUCH ADJUSTMENTS AND TO MAKE THEM CONDITIONAL ; IN CERTAIN CASES , ON THE DRAWING UP OF AUDITORS' REPORTS ON THE PURCHASE AND USE OF THESE PRODUCTS . A CEILING MUST HENCE BE LAID DOWN FOR THESE ADJUSTMENTS . ANY ADDITIONAL ADJUSTMENT WILL REQUIRE THE COMMISSION'S PRIOR AUTHORIZATION . 8 . FINES ( ARTICLE 12 ) FINES HAVE BEEN SET AT 75 ECU UP TO NOW . SINCE STEEL PRICES HAVE RISEN SINCE DECISION 2794/80/ECSC ENTERED INTO FORCE AT THE END OF OCTOBER 1980 FINES SHOULD BE INCREASED . 9 . EXCEPTIONAL DIFFICULTIES ( ARTICLE 14 ) UNDER THE NEW PRODUCTION QUOTA SYSTEM THE COMMISSION SHOULD CONTINUE TO BE ABLE TO MAKE CERTAIN ADJUSTMENTS WHERE THE SCALE OF ABATEMENT RATES SET FOR A PARTICULAR QUARTER WOULD CREATE EXCEPTIONAL DIFFICULTIES FOR AN UNDERTAKING . IN VIEW OF THE RESTRUCTURING EFFORTS ALREADY MADE OR TO BE MADE SHORTLY , IT IS NECESSARY THAT ANY UNDERTAKING WITH A MAJOR PROPORTION OF ITS PRODUCTION SUBJECT TO PARTICULARLY SEVERE ABATEMENT RATES SHOULD BE ABLE TO MAKE USE OF THIS POSSIBILITY IN CERTAIN CIRCUMSTANCES . ARTICLE 14 CAN BE APPLIED ONLY TO UNDERTAKINGS WHICH DO NOT RECEIVE ANY AID , WITH THE EXCEPTION OF AID FOR CLOSURES , AND WHICH HAVE PAID ANY FINES WHICH MAY HAVE BEEN IMPOSED FOR INFRINGEMENT OF THE PRICING RULES . A LIMIT IN RESPECT OF ADJUSTMENTS SHOULD ALSO BE SET FOR EACH UNDERTAKING TO ENSURE CORRECT ADMINISTRATION OF THE LIMITED RESERVE PROVIDED FOR IN ARTICLE 9 AND TO TAKE ACCOUNT OF THE EXTENTION OF THE SCOPE OF THIS PROVISION . 10 . ADJUSTMENTS FOR RESTRUCTURED UNDERTAKINGS ( ARTICLE 14A ) THE CLOSURE OF UNPROFITABLE PLANTS LEADS , IN SOME UNDERTAKINGS , TO A SIGNIFICANT INCREASE IN PRODUCTION LEVELS IN OTHER PLANTS WHEREAS THOSE OF UNDERTAKINGS WHOSE PLANTS DO NOT HAVE TO BE CLOSED MAY NOT CHANGE . TO THE EXTENT THAT THE LATTER ARE UNDERTAKINGS WHICH HAVE ALREADY BEEN RESTRUCTURED AND HENCE NO LONGER RECEIVE AID , FREEZING OF THEIR PRODUCTION LEVELS WOULD NOT BE COMPATIBLE WITH THE DEGREE OF COMPETITIVENESS THEY HAVE ALREADY ACHIEVED . THEY MUST HENCE BE ALLOWED A SUITABLE ADJUSTMENT OF THEIR REFERENCE PRODUCTION AND QUANTITIES , ALTHOUGH THIS SHOULD NOT BE ON A SCALE WHICH WOULD DEPRIVE THE FIRST GROUP OF UNDERTAKINGS OF THE BENEFITS OF CLOSING THEIR PLANTS . 11 . ENCOURAGING RAPID RESTRUCTURING ( ARTICLE 14B ) IN ORDER TO ENCOURAGE UNDERTAKINGS TO MAKE THE CLOSURES REQUIRED RAPIDLY UNDER THE RESTRUCTURING PLAN APPROVED BY THE COMMISSION , ADDITIONAL QUOTAS SHOULD BE ALLOCATED TO UNDERTAKINGS WHEN THEY HAVE CARRIED OUT MOST OF THESE CLOSURES . 12 . REDISTRIBUTION OF THAT PART OF THE QUOTAS WHICH MAY BE DELIVERED IN THE COMMON MARKET IN ORDER TO FACILITATE EXCEPTIONAL EXPORTS ( ARTICLE 14C ) ACTION SHOULD BE TAKEN TO FACILITATE EXCEPTIONAL EXPORTS , WHICH MIGHT BE MADE AT REMUNERATIVE PRICES , PROVIDED THAT THESE ARE IN THE COMMUNITY INTEREST AND , IN PARTICULAR , DO NOT CONTRAVENE DECLARATIONS MADE IN THE FRAMEWORK OF THE OECD AND DO NOT JEOPARDIZE BILATERAL ARRANGEMENTS MADE WITH THIRD COUNTRIES . TO THIS END , THE COMMISSION WILL ALLOCATE ADDITIONAL QUOTAS WITHOUT EXCEEDING THE AMOUNT OF THOSE QUOTAS NOT USED FOR EXPORT . 13 . CORRECTION OF THE SHIFT IN RELATIVE SHARES ( ARTICLES 14D AND 14E ) UNDERTAKINGS REQUIRE STABLE RELATIVE SHARES IN ORDER TO HAVE ADEQUATE SECURITY FOR RESTRUCTURING . FOR THE FIRST TIME THE PRINCIPLE IS HEREBY INTRODUCED OF CORRECTING THE SHIFT IN RELATIVE SHARES RECORDED BY UNDERTAKINGS DURING THE PREVIOUS PERIOD DURING WHICH QUOTAS WERE APPLIED AND DURING THE PERIOD COVERED BY THIS DECISION . IN THE PAST , THE SHIFT IS ASSESSED BY COMPARING BASIC REFERENCE POINTS FOR DECISION NO 1696/82/ECSC AND THE REFERENCE POINTS RESULTING FROM STRUCTURAL CHANGES WHICH TOOK PLACE DURING THE PERIOD OF VALIDITY OF THAT DECISION . SUPPLEMENTARY QUOTAS WILL BE ATTRIBUTED THROUGHOUT THE PERIOD OF VALIDITY OF THIS DECISION IN ORDER TO CORRECT THIS PAST SHIFT . THE COMMISSION ENVISAGES THAT THESE QUOTAS , ATTRIBUTED FOR CORRECTION OF THE PAST SHIFT , BE CONVERTED INTO REFERENCE QUOTAS WHEN THE QUOTA SYSTEM IS EXTENDED AS ENVISAGED IN THE CONCLUSIONS OF THE COUNCIL OF 25 JULY 1983 . IN FUTURE IF , IN SPITE OF THE SHORT PERIOD , A NEW SHIFT BECOMES APPARENT COMPARED WITH THE INITIAL QUOTAS UNDER THIS DECISION , INCLUDING ANY ADDITIONAL QUOTAS FOR CORRECTING THE SHIFT FOR THE PRECEDING PERIOD , IT WILL BE CORRECTED BY DRAWING ON THE RESERVE . 14 . TRANSFERS AND EXCHANGES OF REFERENCE PRODUCTION AND QUANTITIES ( ARTICLE 15 ) THE RULES SET OUT IN ARTICLE 15 OF DECISION NO 1696/82/ECSC HAVE BEEN INCLUDED IN THE NEW DECISION , SUBJECT TO CERTAIN AMENDMENTS . THE SAME PRIORITY WILL STILL BE GIVEN TO EXCHANGES OF REFERENCE PRODUCTION AND QUANTITIES BETWEEN UNDERTAKINGS WHICH ARE IN THE BEST POSITION TO ASSESS THE VALUE OF THE PRODUCTS . EXCHANGES BETWEEN UNDERTAKINGS HAVE THE ADVANTAGE OF ENCOURAGING " SYNERGY " AND HAVE NO NET IMPACT ON ALL THE OTHER UNDERTAKINGS BECAUSE THEY DO NOT AFFECT THE TOTAL REFERENCE PRODUCTION OR QUANTITIES FOR THE VARIOUS CATEGORIES OF PRODUCT . ALTHOUGH NOT THE CASE WITH INTERNAL EXCHANGES WITHIN A PARTICULAR UNDERTAKING , THESE EXCHANGES MUST BE SUBJECT TO CERTAIN RESTRICTIONS IN ORDER TO LIMIT THEIR REPERCUSSION ON THOSE UNDERTAKINGS WHICH ARE NOT INVOLVED . FOR THESE REASONS , PRODUCTS HAVE BEEN SUBDIVIDED INTO TWO BROAD CATEGORIES AND A SYSTEM OF COEFFICIENTS HAS BEEN INTRODUCED WHICH APPLIES TO EXCHANGE ARRANGEMENTS AGREED UPON BETWEEN UNDERTAKINGS . PROVISION HAS ALSO BEEN MADE THAT EXCHANGES OF REFERENCE PRODUCTION AND QUANTITIES ARE TO BE DISTRIBUTED AMONG THE OTHER GROUPS OF PRODUCTS IN PROPORTION TO PRODUCTION POTENTIAL IN ORDER TO AVOID EXCESSIVE CONCENTRATION ON CERTAIN CATEGORIES OF PRODUCTS . THIS COEFFICIENT SYSTEM SHALL NOT APPLY TO SMALL UNDERTAKINGS WHICH HAVE NO MORE THAN TWO ROLLING MILLS , IN ORDER TO AVOID THEIR PRODUCTION BEING REDUCED TO AN EXCESSIVELY LOW LEVEL . AS FAR AS CATEGORY ID IS CONCERNED , THE PRODUCT SUBSTITUTION TAKING PLACE BETWEEN CATEGORIES IB , IC AND ID MAKES IT POSSIBLE TO TRANSFER FROM GROUPS IB TO IC WITHOUT AT THE SAME TIME HAVING TO CLOSE OR SELL PLANTS TO THIRD COUNTRIES . 15 . UNAUTHORIZED AID ( ARTICLE 15A ) THE COMMISSION MAY REDUCE THE QUOTAS OF UNDERTAKINGS IN RECEIPT OF AN UNAUTHORIZED AID BY AN AMOUNT APPROPRIATE TO THE SCALE OF THE AID IN ORDER TO OFFSET THE UNFAIR ADVANTAGE WHICH THIS GIVES THEM , AND DEPRIVE THEM OF THE BENEFIT OF THE ARTICLES PROVIDING FOR ADAPTING QUOTAS . 16 . PERIOD OF VALIDITY ( ARTICLES 18 AND 19 ) TO ENSURE CONTINUITY WITH THE QUOTA SYSTEM UNDER DECISION NO 1696/82/ECSC , THE LAST QUARTERLY QUOTAS OF WHICH COVERED THE SECOND QUARTER OF 1983 ENDING ON 30 JUNE , THE FIRST QUARTERLY QUOTA OF THE PRESENT SYSTEM MUST APPLY WITH EFFECT FROM 1 JULY 1983 . UNDERTAKINGS WERE SO INFORMED BY COMMISSION DECISION NO 1809/83/ECSC ( 4 ) . AS THIS SYSTEM WILL NOT APPLY TO THE WHOLE OF THE FIRST QUARTER OF 1984 , SPECIAL PROVISIONS WILL HAVE TO BE MADE FOR THE MONTH OF JANUARY 1984 . AFTER CONSULTING THE CONSULTATIVE COMMITTEE AND WITH THE ASSENT OF THE COUNCIL TO THE CONTINUATION OF THE PRODUCTION QUOTA SYSTEM , AND ON THE BASIS OF STUDIES MADE JOINTLY WITH THE UNDERTAKINGS AND ASSOCIATIONS OF UNDERTAKINGS IN CONNECTION WITH THE DETERMINATION OF THE QUOTAS , HAS ADOPTED THIS REGULATION : I . MONITORING SYSTEM ARTICLE 1 A SYSTEM FOR MONITORING PRODUCTION AND DELIVERIES OF CERTAIN PRODUCTS OF CATEGORIES I , II , III , IV , V , VI AND CERTAIN SUB-CATEGORIES OF CATEGORY I IS HEREBY ESTABLISHED . THESE CATEGORIES , WHICH INCLUDE ALL QUALITIES AND CHOICES OF STEEL , ARE : - CATEGORY I : HOT-ROLLED WIDE AND NARROW STRIP ROLLED ON SPECIALIZED MILLS , - CATEGORY II : REVERSING MILL PLATE AND WIDE FLATS , - CATEGORY III : HEAVY SECTIONS , - CATEGORY IV : WIRE ROD , - CATEGORY V : REINFORCING BARS , - CATEGORY VI : MERCHANT BARS . THE SUB-CATEGORIES OF CATEGORY I INCLUDE THE FOLLOWING PRODUCTS : CATEGORY IA - HOT-ROLLED WIDE STRIP FOR DIRECT USE AND EXPORT , - HOT-ROLLED WIDE STRIP FOR RE-ROLLING OR OTHER TYPES OF PROCESSING IN OTHER COMMUNITY UNDERTAKINGS , - MEDIUM AND HEAVY PLATE WITH A THICKNESS OF 3 MM OR MORE , OBTAINED BY CUTTING HOT-ROLLED WIDE STRIP , - HOT-ROLLED STRIP LESS THAN 600 MM WIDE , INCLUDING TUBE STRIP , CATEGORY IB - COLD-ROLLED SHEET CUT OR COILED , WITH A THICKNESS OF LESS THAN 3 MM , - COLD-ROLLED PLATE OF 3 MM AND OVER ( CUT OR COILED ) , - HOT-ROLLED SHEET IN CUT LENGTHS , WITH A THICKNESS OF LESS THAN 3 MM , - COLD - OR HOT-ROLLED SHEET FOR THE PRODUCTION OF DERIVED PRODUCTS OF CATEGORIES IC AND ID IN OTHER COMMUNITY UNDERTAKINGS . CATEGORY IC - HOT-DIPPED GALVANIZED SHEET , CUT OR COILED , - GALVANIZED SHEET FOR THE PRODUCTION OF CATEGORY ID PRODUCTS IN OTHER COMMUNITY UNDERTAKINGS . CATEGORY ID - OTHER COATED FLAT PRODUCTS . A DETAILED LIST OF THE PRODUCTS IS GIVEN IN ANNEX I . ARTICLE 2 1 . AS FROM JULY 1983 UNDERTAKINGS SHALL BE REQUIRED TO REPORT EACH MONTH TO THE COMMISSION THEIR PRODUCTION AND DELIVERIES OF THE PRODUCTS REFERRED TO IN ARTICLE 1 . THESE REPORTS MUST REACH THE COMMISSION NOT LATER THAN 10 WORKING DAYS AFTER THE END OF THE MONTH . THEY MUST BE MADE IN CONFORMITY WITH THE FORMS SET OUT IN ANNEX II . IN THE CASE OF CATEGORY II AND III PRODUCTS , UNDERTAKINGS SHALL BE REQUIRED TO REPORT THEIR STOCK POSITION AS AT 30 JUNE 1983 . THIS REPORT MUST REACH THE COMMISSION BY 30 SEPTEMBER 1983 AT THE LATEST . IT MUST BE MADE IN CONFORMITY WITH THE FORM SET OUT IN ANNEX III . 2 . FOR THE PURPOSES OF SUPERVISION AS PROVIDED FOR IN ARTICLE 3 , UNDERTAKINGS SHALL PROVIDE AUTHORIZED REPRESENTATIVES OF THE COMMISSION WITH A COPY OF THEIR MONTHLY REPORT AND INDICATE THE TONNAGE FOR EACH WORKS . 3 . UNDERTAKINGS SHALL ESTABLISH FOR EACH WORKS A NUMBERED REGISTER RECORDING PRODUCTION AS WELL AS DAILY AND MONTHLY DELIVERIES , IN ACCORDANCE WITH THE FORMS SET OUT IN ANNEX II . SUCH REGISTER SHALL BE KEPT AT EACH WORKS SITE AND BE ACCESSIBLE TO THE AUTHORIZED REPRESENTATIVES OF THE COMMISSION . 4 . FOR THE PURPOSES OF THIS DECISION , ANY GROUP OF CONCENTRATED UNDERTAKINGS WITHIN THE MEANING OF ARTICLE 66 OF THE TREATY SHALL BE REGARDED AS A SINGLE UNDERTAKING EVEN IF SUCH UNDERTAKINGS ARE LOCATED IN DIFFERENT MEMBER STATES . ARTICLE 3 1 . THE COMMISSION SHALL MANAGE THE QUOTA SYSTEM . IT SHALL EXAMINE ON THE SPOT THE CONFORMITY AND EXACTITUDE OF REPORTS AND INFORMATION AS REFERRED TO IN ARTICLE 2 OF THIS DECISION . THE COMMISSION MAY OBTAIN ASSISTANCE FROM INDEPENDENT AGENCIES OR EXPERTS . THE BUSINESS SECRECY OF THE UNDERTAKINGS SHALL BE GUARANTEED . 2 . THE INSTRUCTIONS GIVEN TO VERIFYING OFFICIALS SHALL REFER TO THIS DECISION AND INDICATE THE REPORTS SUPPLIED BY THE UNDERTAKINGS THEY ARE RESPONSIBLE FOR INSPECTING . UNDERTAKINGS SHALL BE UNDER AN OBLIGATION TO PERMIT SUCH INSPECTIONS , FOR WHICH NO INDIVIDUAL DECISION SHALL BE NECESSARY . 3 . ANY UNDERTAKINGS EVADING THEIR OBLIGATIONS UNDER ARTICLES 2 AND 3 ( 2 ) OR SUPPLYING FALSE INFORMATION SHALL BE LIABLE TO THE FINES AND PENALTIES PROVIDED FOR IN ARTICLE 47 OF THE TREATY . II . SYSTEM OF PRODUCTION QUOTAS ARTICLE 4 1 . A SYSTEM OF PRODUCTION QUOTAS IS HEREBY ESTABLISHED IN RESPECT OF CATEGORIES IA , IB , IC , ID , II , III , IV , V AND VI , IRRESPECTIVE OF QUALITY OR CHOICE . 2 . IN THE CASE OF CATEGORIES IA , IB , IC , ID , II AND III , THE FOLLOWING PRODUCTS SHALL BE EXCLUDED : - SPECIAL ALLOY STEELS , EXCEPT FOR SPECIAL FINE-GRAINED WELDABLE STRUCTURAL ALLOY STEELS WITH A HIGH YIELD POINT ( SONDERBAUSTAHL ) , - PERMANENT WAY MATERIAL , - COLLIERY ARCHES , AND , - SUBJECT TO PROOF BEING FURNISHED THAT THIS MATERIAL HAS IN FACT BEEN PROCESSED IN THE COMMUNITY , MATERIAL INTENDED FOR THE PRODUCTION , IN THE COMMUNITY , OF : - WELDED TUBES MORE THAN 406,4 MM IN DIAMETER , - TINPLATE ( INCLUDING BLACKPLATE AND TFS ) , - ELECTRICAL SHEET WITH A MINIMUM SILICON CONTENT OF 1 % . 3 . AS REGARDS CATEGORIES IV , V AND VI : ( A ) ALLOY STEELS WITH AN ALLOY CONTENT OF NOT LESS THAN 5 % ( EXCEPT FOR STEELS CONTAINING LESS THAN 1 % OF CARBON AND MORE THAN 12 % OF CHROMIUM ) WHOSE ACTUAL INVOICED PRICE IS NOT LESS THAN 30 % HIGHER THAN THE LIST PRICE OF THE CORRESPONDING ORDINARY STEEL PRODUCT , MAY BE PRODUCED IN EXCESS OF THE COMPULSORY QUOTA FOR THE RELEVANT CATEGORY OF PRODUCTS FOR A GIVEN UNDERTAKING ; ( B ) THE COMMISSION SHALL CONTINUOUSLY MONITOR MARKET TRENDS IN CONSULTATION WITH THE PRODUCERS AND USERS AND SHALL PUBLISH ADEQUATE INFORMATION AND GUIDELINES ; ( C ) IF AN UNDERTAKING EXERCISING THE OPTION GRANTED UNDER POINT ( A ) EXCEEDS THE GUIDELINES PUBLISHED BY THE COMMISSION , THE LATTER SHALL LIMIT THE EXCESS TO THE EXTENT REQUIRED BY MARKET CONDITIONS ; ( D ) IN THE LIGHT OF MARKET TRENDS ON THE ONE HAND , AND OF THE INFORMATION WHICH IT RECEIVES ON THE OTHER , THE COMMISSION MAY TERMINATE THE DEROGATION FOR THE PRODUCT IN QUESTION . 4 . WITHOUT PREJUDICE TO THE OBLIGATIONS WITH REGARD TO INFORMATION AND CHECKS PROVIDED FOR IN THIS DECISION , UNDERTAKINGS SHALL NOT BE SUBJECT TO THE QUOTA SYSTEM IF THEIR ANNUAL REFERENCE PRODUCTION REFERRED TO IN ARTICLES 6 AND 7 DOES NOT EXCEED : - A TOTAL OF 24 000 TONNES FOR CATEGORIES IA , IB , IC , ID AND II , - A TOTAL OF 12 000 TONNES FOR CATEGORIES III , IV , V AND VI ; THIS LIMIT SHALL BE FIXED AT 24 000 TONNES FOR UNDERTAKINGS PRODUCING ONLY HIGH-GRADE STEELS AND SPECIAL STEELS . 5 . HOWEVER , IF DURING A THREE-MONTH PERIOD AN UNDERTAKING'S PRODUCTION LEVELS EXCEED A QUARTER OF THE ANNUAL REFERENCE PRODUCTION FIGURES INDICATED ABOVE , THE UNDERTAKINGS SHALL BE SUBJECT TO THE SYSTEM WITH EFFECT FROM THE FOLLOWING THREE-MONTH PERIOD . IN SUCH A CASE , THE COMMISSION SHALL ALLOCATE REFERENCE PRODUCTION TO THAT UNDERTAKING ON THE BASIS OF PRODUCTION IN THE BEST 12 CALENDAR MONTHS IN THE PERIOD BETWEEN JULY 1982 AND THE LAST MONTH PRECEDING THE QUARTER FOR WHICH THE QUOTAS ARE ALLOCATED . PRODUCTION SHALL BE USED TO ESTABLISH RELEVANT REFERENCE PRODUCTION ON THE BASIS OF THE ABATEMENT RATES FOR THE QUARTERS CONCERNED . WHERE THE LIMITS PROVIDED FOR ABOVE ARE EXCEEDED AS A RESULT OF UNDECLARED INVESTMENT OR INVESTMENT ON WHICH AN UNFAVOURABLE OPINION HAS BEEN GIVEN , THE UNDERTAKING SHALL BE SUBJECT TO THE SYSTEM AND SHALL RECEIVE QUOTAS CORRESPONDING TO THE LIMITS INDICATED IN ARTICLE 5 ( 2 ) . ARTICLE 5 1 . THE COMMISSION SHALL FIX EACH QUARTER , FOR EACH UNDERTAKING , THE PRODUCTION QUOTAS AND THE PART OF SUCH QUOTAS WHICH MAY BE DELIVERED ON THE COMMON MARKET : - ON THE BASIS OF THE REFERENCE PRODUCTION REFERRED TO IN ARTICLES 4 ( 5 ) , 6 AND 7 AND THE REFERENCE QUANTITIES REFERRED TO IN ARTICLE 8 , - BY APPLICATION OF THE ABATEMENT RATES REFERRED TO IN ARTICLE 9 TO SUCH PRODUCTION AND QUANTITIES . 2 . WHERE AN UNDERTAKING'S PRODUCTION CONCERNS ONLY THE CATEGORIES OF PRODUCTS MENTIONED IN ONE OF THE INDENTS BELOW , THE QUOTAS FOR THAT UNDERTAKING SHALL NOT BE LESS THAN : - A TOTAL OF 6 000 TONNES PER QUARTER FOR CATEGORIES IA , IB , IC , ID AND II , - 6 000 TONNES PER QUARTER IN THE CASE OF UNDERTAKINGS WHICH PRODUCE ONLY HIGH-GRADE STEELS AND SPECIAL STEELS , - A TOTAL OF 3 000 TONNES PER QUARTER FOR CATEGORIES III , IV , V AND VI , ANY ADJUSTMENT SHALL BE MADE PROPORTIONALLY FOR THE DIFFERENT CATEGORIES OF PRODUCTS MENTIONED IN EACH INDENT . ARTICLE 6 1 . ( A ) THE ANNUAL REFERENCE PRODUCTION FOR CATEGORIES IA , IB , IC AND ID SHALL BE CALCULATED ON THE BASIS OF THE SUM OF THE PRODUCTION QUOTAS GRANTED DURING THE THIRD AND FOURTH QUARTERS OF 1982 AND THE FIRST AND SECOND QUARTERS OF 1983 PURSUANT TO DECISION NO 1696/82/ECSC , AS AMENDED BY DECISIONS NO 2751/82/ECSC ( 5 ) , NO 3324/82/ECSC ( 6 ) , NO 87/83/ECSC ( 7 ) AND NO 1619/83/ECSC ( 8 ) , INCLUDING EXCHANGES OR TRANSFERS AND ADJUSTMENTS GRANTED BY THE COMMISSION PURSUANT TO ARTICLE 15 ( 1 ) AND ( 2 ) AND CHANGES IN REFERENCES ARISING FROM THE APPLICATION OF ARTICLE 13 OF DECISION NO 1696/82/ECSC , RECORDED ON AN ANNUAL BASIS . THESE QUOTAS SHALL BE USED TO RECONSTITUTE THE RELEVANT REFERENCE PRODUCTION ON THE BASIS OF THE ABATEMENT RATES IN FORCE DURING THE QUARTERS IN QUESTION . ( B ) THIS ANNUAL REFERENCE PRODUCTION SHALL BE MODIFIED IN ORDER TO TAKE INTO ACCOUNT EXCHANGES AND TRANSFERS MADE BY UNDERTAKINGS DURING THE YEAR OF VALIDITY OF DECISION NO 1696/82/ECSC RELATING TO THE QUOTAS GRANTED PURSUANT TO THAT DECISION , EXCHANGES AND TRANSFERS WHICH ARE OF A STRUCTURAL NATURE AS A RESULT OF THEIR CONTINUATION THROUGHOUT THAT YEAR . AS A RESULT OF THESE EXCHANGES AND TRANSFERS , AN INCREASE IN AN UNDERTAKING'S REFERENCE PRODUCTION SHOULD BE OFFSET BY A CORRESPONDING REDUCTION IN THAT OF ANOTHER . 2 . THE ANNUAL REFERENCE PRODUCTION FOR CATEGORIES IV , V AND VI SHALL BE CALCULATED ON THE BASIS OF THE SUM OF THE PRODUCTION QUOTAS GRANTED DURING THE THIRD AND FOURTH QUARTERS OF 1982 AND THE FIRST AND SECOND QUARTERS OF 1983 PURSUANT TO DECISION NO 1696/82/ECSC , AS AMENDED BY DECISIONS NO 2751/82/ECSC , NO 3324/82/ECSC , NO 87/83/ECSC AND NO 1619/83/ECSC , INCLUDING EXCHANGES OR TRANSFERS AND ADJUSTMENTS GRANTED BY THE COMMISSION PURSUANT TO ARTICLE 15 ( 1 ) AND ( 2 ) AND CHANGES IN REFERENCES ARISING FROM THE APPLICATION OF ARTICLE 13 OF DECISION NO 1696/82/ECSC , RECORDED ON AN ANNUAL BASIS . THESE QUOTAS SHALL BE USED TO RECONSTITUTE THE RELEVANT REFERENCE PRODUCTION ON THE BASIS OF THE ABATEMENT RATES IN FORCE DURING THE QUARTERS IN QUESTION . ARTICLE 7 1 . THE ANNUAL REFERENCE PRODUCTION FOR CATEGORY II SHALL BE CALCULATED FOR UNDERTAKINGS WHICH PARTICIPATED IN THE VOLUNTARY SYSTEM OF PRODUCTION CUTBACKS ON THE BASIS OF INDIVIDUAL FORECASTS WHICH THE COMMISSION COMMUNICATED IN THE SECOND QUARTER OF 1983 , EXCLUDING CARRYOVERS FROM PRECEDING QUARTERS . TO THIS END , THE FIGURES IN QUESTION SHALL BE CONVERTED INTO REFERENCES BY APPLYING THE ABATEMENT RATE FOR THE QUARTER IN QUESTION . THE RESULT SHALL THEN BE MULTIPLIED BY FOUR . THIS ANNUAL REFERENCE PRODUCTION SHALL BE MODIFIED IN ORDER TO TAKE INTO ACCOUNT EXCHANGES AND TRANSFERS MADE BY UNDERTAKINGS WITHIN THE LIMITS OF THE INDIVIDUAL FORECASTS COMMUNICATED BY THE COMMISSION , WHERE SUCH EXCHANGES HAVE ACQUIRED A STRUCTURAL NATURE AS A RESULT OF BEING REPEATED THROUGHOUT THE PERIOD FROM 1 JULY 1982 TO 30 JUNE 1983 . AS A RESULT OF THESE EXCHANGES AND BENEFITS , AN INCREASE IN AN UNDERTAKING'S REFERENCE PRODUCTION SHOULD BE OFFSET BY A CORRESPONDING REDUCTION IN THAT OF ANOTHER . IN THE CASE OF UNDERTAKINGS WHICH DID NOT PARTICIPATE IN THE VOLUNTARY SYSTEM OF CATEGORY II PRODUCTION CUTBACKS , THE ANNUAL REFERENCE PRODUCTION SHALL BE CALCULATED BY FINDING THE ARITHMETIC MEAN OF TWO AMOUNTS : ( A ) THE FIRST AMOUNT IS THE ARITHMETIC MEAN OF PRODUCTION IN THREE PERIODS : - 1974 , - THE 12 CALENDAR MONTHS OF THE PERIOD FROM 1 JULY 1977 TO JUNE 1980 DURING WHICH TOTAL PRODUCTION OF THE FOUR GROUPS OF ROLLED PRODUCTS I TO IV , AS DEFINED IN ARTICLE 2 OF DECISION NO 2794/80/ECSC , WAS THE HIGHEST ; THE 12 CALENDAR MONTHS THUS CHOSEN WILL NOT NECESSARILY BE CONSECUTIVE , - THE PERIOD OF 12 MONTHS FROM JULY 1979 TO JUNE 1980 . HOWEVER , IF PRODUCTION IN 1974 IS LOWER THAN THAT IN THE BEST 12 MONTHS REFERRED TO IN THE SECOND INDENT ABOVE , THAT FIGURE SHALL BE REPLACED BY THE LATTER . THE SAME SHALL BE DONE WITH REGARD TO PRODUCTION IN THE PERIOD FROM JULY 1979 TO JUNE 1980 IF AN UNDERTAKING WAS AFFECTED DURING THIS PERIOD BY A STRIKE LASTING FOR OVER 30 CONSECUTIVE DAYS . ( B ) THE SECOND AMOUNT IS AN ANNUAL REFERENCE RESULTING FROM THE PRODUCTION QUOTAS ALLOCATED PURSUANT TO DECISION NO 2794/80/ECSC . THE SECOND AMOUNT SHOULD BE CALCULATED AS FOLLOWS : - THE QUOTAS ALLOCATED BY THE COMMISSION DURING THE PERIOD OF VALIDITY OF DECISION NO 2794/80/ECSC SHALL BE TAKEN INTO CONSIDERATION , INCLUDING ALL ADJUSTMENTS , BUT BRINGING ON TO AN ANNUAL BASIS THE ADJUSTMENTS GRANTED PURSUANT TO ARTICLE 4 , IN RESPECT OF THE GROUP II PRODUCTS REFERRED TO IN ARTICLES 2 AND 6 ( 1 ) OF THAT DECISION , - THESE QUOTAS SHALL BE USED TO RECONSTITUTE THE RELEVANT REFERENCE PRODUCTION ON THE BASIS OF THE ABATEMENT RATES IN FORCE DURING THE THREE QUARTERS IN QUESTION , - THE RATIOS BETWEEN THIS RECONSTITUTED REFERENCE PRODUCTION AND THE REFERENCE PRODUCTION ESTABLISHED PURSUANT TO ARTICLE 4 ( 1 ) OF THE ABOVEMENTIONED DECISION SHALL CONSTITUTE THE CORRECTION FACTORS , - THE AVERAGE OF THESE CORRECTION FACTORS SHALL BE APPLIED TO THE REFERENCE PRODUCTION CALCULATED IN ACCORDANCE WITH ARTICLE 4 ( 1 ) FOR THE THIRD QUARTER OF 1981 IN ORDER TO ESTABLISH THE CORRECTED REFERENCE PRODUCTION FOR THAT QUARTER , - THE SUM TOTAL OF THE RECONSTITUTED REFERENCE PRODUCTION FOR THE THREE QUARTERS OF THE PERIOD OF VALIDITY OF THE ABOVEMENTIONED DECISION AND THE CORRECTED REFERENCE PRODUCTION FOR THE THIRD QUARTER OF 1981 SHALL CONSTITUTE THE CORRECTED ANNUAL PRODUCTION , - THIS CORRECTED ANNUAL REFERENCE PRODUCTION SHALL BE ADJUSTED IN RESPECT OF THE PRODUCTS EXEMPTED BY THIS DECISION , BY DEDUCTING A PROPORTION EQUAL TO THAT WHICH THESE PRODUCTS REPRESENTED IN THE REFERENCE PRODUCTION IN THE BEST 12 MONTHS . 2 . THE ANNUAL REFERENCE PRODUCTION FOR CATEGORY III SHALL BE AN AMOUNT CALCULATED IN ACCORDANCE WITH THE METHOD DESCRIBED FOR THE CALCULATION OF THE SECOND AMOUNT PROVIDED FOR IN PARAGRAPH 1 ( B ) ABOVE AND APPLIED TO THE GROUP III PRODUCTS REFERRED TO IN ARTICLES 2 AND 6 ( 1 ) OF DECISION NO 2794/80/ECSC . 3 . IF AN UNDERTAKING COMMISSIONED NEW ROLLING MILLS FOR CATEGORIES II OR III BETWEEN 1 JULY 1981 AND 20 JUNE 1983 SATISFYING : - THE CONDITIONS SET OUT IN ARTICLE 13 OF DECISION NO 1831/81/ECSC IN THE CASE OF THOSE COMMISSIONED BETWEEN 1 JULY 1981 AND 30 JUNE 1982 , - THE CONDITIONS SET OUT IN ARTICLE 15 OF DECISION NO 1696/82/ECSC IN THE CASE OF THOSE COMMISSIONED BETWEEN 1 JULY 1982 AND 30 JUNE 1983 , THE COMMISSION MAY MAKE A SUITABLE ADJUSTMENT TO THE ANNUAL REFERENCE PRODUCTION CALCULATED IN ACCORDANCE WITH THE METHOD DESCRIBED IN PARAGRAPHS 1 AND 2 IF THE UNDERTAKING IN QUESTION MAKES AN APPLICATION TO THIS EFFECT DURING THE THIRD QUARTER OF 1983 . 4 . THE ANNUAL REFERENCE PRODUCTION RESULTING FROM THE CALCULATIONS MENTIONED IN PARAGRAPHS 1 , 2 AND 3 SHALL BE ADJUSTED IN ORDER TO INCLUDE EXCHANGES OR TRANSFERS AND THE ADJUSTMENTS GRANTED BY THE COMMISSION PURSUANT TO ARTICLE 15 ( 1 ) AND THE FIRST INDENT OF ARTICLE 15 ( 2 ) OF DECISION NO 1696/82/ECSC . ARTICLE 8 1 . THE REFERENCE QUANTITIES WHICH ARE USED TO ESTABLISH THE PROPORTION OF THE QUOTAS WHICH MAY BE DELIVERED IN THE COMMON MARKET BY EACH UNDERTAKING SHALL BE CALCULATED BY APPLYING TO ITS REFERENCE PRODUCTION THE PERCENTAGE OF ITS DELIVERIES IN THE COMMON MARKET , CALCULATED BEFORE TAKING ACCOUNT OF STRUCTURAL CHANGES AND TRANSFERS REFERRED TO IN ARTICLE 6 ( 1 ) ( B ) AND THE SECOND PARAGRAPH OF ARTICLE 7 ( 1 ) , COMPARED WITH ITS TOTAL PRODUCTION DURING THE 12 CALENDAR MONTHS CONTAINED IN THE PERIOD JULY 1977 TO JUNE 1980 DURING WHICH TOTAL PRODUCTION OF THE FOUR GROUPS OF ROLLED PRODUCTS I TO IV , AS DEFINED IN ARTICLE 2 OF DECISION NO 2794/80/ECSC , WAS THE HIGHEST . THE 12 CALENDAR MONTHS THUS CHOSEN , HEREINAFTER REFERRED TO AS " THE BEST 12-MONTH PERIOD " , WILL NOT NECESSARILY BE CONSECUTIVE . THESE ANNUAL REFERENCE QUANTITIES SHALL BE MODIFIED IN ORDER TO TAKE INTO ACCOUNT : - IN THE CASE OF CATEGORIES IA , IB , IC AND ID , EXCHANGES AND TRANSFERS MADE BY UNDERTAKINGS RELATING TO THE PARTS OF THE QUOTAS ALLOCATED PURSUANT TO DECISION NO 1696/82/ECSC DURING THE YEAR OF VALIDITY OF THAT DECISION , WHICH ARE OF A STRUCTURAL NATURE AS A RESULT OF THEIR CONTINUATION THROUGHOUT THAT YEAR , - IN THE CASE OF CATEGORY II , EXCHANGES AND TRANSFERS MADE BY UNDERTAKINGS WITHIN THE LIMITS OF THE INDIVIDUAL FORECASTS COMMUNICATED BY THE COMMISSION , WHERE SUCH EXCHANGES HAVE ACQUIRED A STRUCTURAL NATURE AS A RESULT OF HAVING BEEN REPEATED THROUGHOUT THE PERIOD FROM 1 JULY 1982 TO 30 JUNE 1983 . AS A RESULT OF THESE EXCHANGES AND TRANSFERS , AN INCREASE IN AN UNDERTAKING'S REFERENCE QUANTITY SHOULD BE OFFSET BY A CORRESPONDING REDUCTION IN THAT OF ANOTHER . 2 . IF AN UNDERTAKING CAN PROVE THAT THE ANNUAL REFERENCE QUANTITIES FIXED IN ACCORDANCE WITH PARAGRAPH 1 HAVE CAUSED IT GRAVE DIFFICULTY , THE COMMISSION MAY MAKE APPROPRIATE ADJUSTMENTS TO THE ANNUAL REFERENCE QUANTITIES FOR THE UNDERTAKING CONCERNED IN CASES WHERE : - THERE HAS BEEN A CHANGE OF MORE THAN 20 % IN THE PERCENTAGE OF THE UNDERTAKING'S TOTAL DELIVERIES AS COMPARED WITH ITS TOTAL PRODUCTION OWING TO DIFFERENCES BETWEEN THE UNDERTAKING'S SALES PATTERN OVER THE PERIOD DURING WHICH DECISION NO 2794/80/ECSC APPLIED AND THAT WHICH EXISTED OVER THE BEST 12-MONTH PERIOD , - THE UNDERTAKING DID NOT EXPORT MORE THAN 5 % OF ITS TOTAL PRODUCTION TO NON-COMMUNITY COUNTRIES OVER THE BEST 12-MONTH PERIOD AND ITS DELIVERIES IN THE COMMON MARKET ACCOUNT FOR LESS THAN 90 % OF ITS TOTAL PRODUCTION OVER THE BEST 12 MONTHS . 3 . IF AN UNDERTAKING WHICH IS SUBJECT TO THE SYSTEM OF PRODUCTION QUOTAS HAS MADE DELIVERIES IN THE COMMON MARKET AMOUNTING TO LESS THAN 10 % OF ITS PRODUCTION DURING THE BEST 12-MONTH PERIOD , THE REMAINDER OF ITS PRODUCTION HAVING BEEN TRANSFERRED TO ANOTHER UNDERTAKING IN THE CONTEXT OF A HIRE ROLLING CONTRACT AND , BECAUSE THE CONTRACT HAS BEEN ALTERED OR HAS COME TO AN END , APPLIES FOR AN INCREASE IN ITS DELIVERIES IN THE COMMON MARKET OF THE PRODUCTS COVERED BY THIS CONTRACT , THE COMMISSION SHALL , ON A REASONED REQUEST FROM THE UNDERTAKING , ADJUST THE REFERENCE QUANTITIES BY APPLYING TO THE REFERENCE PRODUCTION RELATING TO THE CANCELLED CONTRACTS A PERCENTAGE CORRESPONDING TO THE AVERAGE COMMUNITY SHARE OF DELIVERIES IN THE COMMON MARKET OF THIS CATEGORY OF PRODUCTS COMPARED WITH THE TOTAL PRODUCTION IN THE QUARTER PRECEDING ITS REQUEST . ARTICLE 9 1 . THE COMMISSION SHALL FIX EACH QUARTER , APPROXIMATELY SIX WEEKS BEFORE THE QUARTER BEGINS , THE ABATEMENT RATES FOR ESTABLISHING THE PRODUCTION QUOTAS AND THE PART OF THESE QUOTAS WHICH MAY BE DELIVERED IN THE COMMON MARKET . THE COMMISSION MAY , NOT LATER THAN THE FIRST WEEK OF THE SECOND MONTH OF THE QUARTER IN QUESTION , MODIFY THESE ABATEMENT RATES IN THE LIGHT OF THE DEVELOPMENT OF THE MARKET SITUATION . 2 . THE COMMISSION SHALL NOTIFY TO EACH UNDERTAKING ITS REFERENCE PRODUCTION AND REFERENCE QUANTITIES AS WELL AS ITS PRODUCTION QUOTAS AND THE PART OF THOSE QUOTAS WHICH MAY BE DELIVERED IN THE COMMON MARKET . 3 . WHERE AN UNDERTAKING CEASES ITS PRODUCTION ACTIVITY DURING A QUARTER , THE COMMISSION SHALL SUSPEND THE ALLOCATION OF QUOTAS AS FROM THE FOLLOWING QUARTER . QUOTAS OR PARTS OF QUOTAS WHICH HAVE NOT GIVEN RISE TO PRODUCTION OR DELIVERIES MAY NOT BE EXCHANGED OR TRANSFERRED . IN THE CASE OF TEMPORARY CESSATION OF ACTIVITY , THE SUSPENSION SHALL BE LIFTED ONCE THE ACTIVITY IN QUESTION RESUMES , THE QUOTAS SHALL BE ALLOCATED IN PROPORTION TO THE PART OF THE QUARTER STILL TO RUN . IN THE CASE OF PERMANENT CESSATION OF ACTIVITY OR BANKRUPTCY , THE REFERENCE PRODUCTION AND QUANTITIES SHALL LAPSE AFTER 12 MONTHS , EXCEPT AS PROVIDED IN PARAGRAPH 4 . 4 . WHERE A PLANT - A WORKS OR AN UNDERTAKING - UNDERGOES A CHANGE OF OWNERSHIP , THE NEW OWNER SHALL RECEIVE THE PLANT'S REFERENCE PRODUCTION AND QUANTITIES AND THE RELEVANT QUOTAS , EXCLUDING THE REFERENCES ALLOCATED UNDER ARTICLE 16 . IT IS FORBIDDEN TO CIRCUMVENT SUCH A TRANSFER OF REFERENCES BY SELLING , EXCHANGING OR TRANSFERRING THEM . IN THE CASE OF A PLANT PRODUCING CATEGORY IA , IB , IC OR ID PRODUCTS , THE COMMISSION SHALL TAKE THE NECESSARY MEASURES TO ENSURE THAT THE TOTAL PRODUCTION OF EACH OF CATEGORIES IA , IB , IC AND ID PLACED ON THE MARKET REMAINS UNCHANGED . ARTICLE 9A THE COMMISSION , WHEN SETTING THE ABATEMENT RATES , SHALL SET UP EACH QUARTER A RESERVE NOT EXCEEDING 3 % OF OVERALL STEEL DEMAND . THIS RESERVE SHALL SERVE IN THE FIRST PLACE TO ALLOCATE THE ADDITIONAL QUOTAS PURSUANT TO ARTICLES 14 AND 14D . THE REMAINDER MAY BE USED IN ORDER TO APPLY ARTICLES 14A , 14B AND 14C . SHOULD THE RESERVE PROVE TO BE INSUFFICIENT TO SATISFY ALL REQUESTS , THE COMMISSION WILL REDUCE THESE INCREASES IN PROPORTION TO THE REFERENCE PRODUCTION OF THE UNDERTAKINGS CONCERNED . ARTICLE 10 1 . WITH REGARD TO CATEGORY IA PRODUCTS WHICH ARE USED IN THE FORM OF HOT-ROLLED PRODUCTS FOR THE PRODUCTION OF WELDED TUBES IN THE COMMUNITY , WITH A DIAMETER NOT LARGER THAN 406,4 MM , UNDERTAKINGS SHALL BE AUTHORIZED TO INCREASE THEIR QUOTAS AND PARTS OF QUOTAS WHICH MAY BE DELIVERED IN THE COMMON MARKET BY AN AMOUNT UP TO 5 000 TONNES PER QUARTER OR UP TO 30 % OF THE QUANTITY OF THESE PRODUCTS CONTAINED IN THE PARTS OF QUOTAS WHICH MAY BE DELIVERED IN THE COMMON MARKET , WHICHEVER IS THE GREATER . THE LATTER QUANTITY SHALL CORRESPOND TO THE PROPORTION ACCOUNTED FOR BY ITS DELIVERIES FOR THE PRODUCTION OF SUCH TUBES IN THE COMMON MARKET IN ITS TOTAL COMMUNITY DELIVERIES FOR CATEGORY IA IN THE BEST 12 MONTHS REFERRED TO IN ARTICLE 8 ( 1 ) . THE UNDERTAKING MAY MAKE THIS INCREASE ONLY ON CONDITION THAT , NO LATER THAN THE MONTH FOLLOWING THE QUARTER IN QUESTION , IT PROVIDES PROOF THAT THE RELEVANT DELIVERIES HAVE BEEN USED FOR THE INTENDED PURPOSES . 2 . ON A DULY SUBSTANTIATED REQUEST BY AN UNDERTAKING , THE COMMISSION MAY ADJUST THE QUOTAS AND PARTS OF QUOTAS WHICH MAY BE DELIVERED IN THE COMMON MARKET BY A LARGER AMOUNT . THE COMMISSION MAY MAKE THE GRANTING OF SUCH AN ADJUSTMENT CONDITIONAL ON THE PRODUCTION BY THE UNDERTAKING CONCERNED , AT THE LATTER'S EXPENSE , OF A REPORT DRAWN UP BY A FIRM OF AUDITORS CERTIFYING RECEIPT OF THE UNDERTAKINGS' SEMI-FINISHED PRODUCTS BY THE TUBE-MANUFACTURING CLIENT OR CLIENTS AND THEIR ACTUAL USE FOR THE PRODUCTION IN QUESTION . ARTICLE 11 1 . A TOLERANCE OF 3 % IN EXCESS SHALL BE ALLOWED ON EACH PRODUCTION QUOTA AND ON THAT PART OF THIS QUOTA WHICH MAY BE DELIVERED IN THE COMMON MARKET . HOWEVER , THE PRODUCTION AND THAT PART OF THE PRODUCTION WHICH MAY BE DELIVERED IN THE COMMON MARKET FOR ALL THE CATEGORIES OF PRODUCTS MAY NOT EXCEED THE SUM OF THE QUOTAS AND THE SUM OF THAT PART OF THOSE QUOTAS WHICH MAY BE DELIVERED IN THE COMMON MARKET ALLOCATED FOR EACH OF THESE CATEGORIES . 2 . IN THE CASE OF UNDERTAKINGS WHICH PRODUCE ONLY ONE CATEGORY OF WHOSE REFERENCE PRODUCTION OF ONE CATEGORY REPRESENTS NOT LESS THAN 90 % OF ITS TOTAL REFERENCE PRODUCTION OF THE PRODUCTS REFERRED TO IN ARTICLE 4 , A TOLERANCE OF 3 % IN EXCESS OF THAT PART OF THEIR PRODUCTION QUOTA WHICH MAY BE DELIVERED IN THE COMMON MARKET SHALL BE ALLOWED WITHIN THE LIMIT OF THE PRODUCTION QUOTA FOR THE CATEGORY CONCERNED . THIS TOLERANCE MAY NOT BE COMBINED WITH THAT OF PARAGRAPH 1 . 3 . ( A ) ANY UNDERTAKING WHICH HAS NOT USED UP ITS PRODUCTION QUOTAS OR THE PART OF ITS QUOTAS WHICH MAY BE DELIVERED IN THE COMMON MARKET MAY CARRY FORWARD INTO THE FOLLOWING QUARTER UP TO 5 % OF THE AMOUNT IN QUESTION FOR THE SAME CATEGORY OF PRODUCT . ( B ) CARRYOVERS ARE AUTHORIZED WITHIN THE SAME LIMIT FROM THE SECOND QUARTER OF 1983 TO THE THIRD QUARTER OF 1983 . ( C ) A COMPLETE CARRYOVER IS ALLOWED FOR THE UNUSED PART OF THE ADDITIONAL QUOTAS AND PARTS OF QUOTAS ALLOCATED IN THE LAST MONTH OF THE SECOND QUARTER OF 1983 . ( D ) WHERE AN UNDERTAKING HAS NOT ATTAINED ITS PRODUCTION QUOTAS DURING THE QUARTER IN QUESTION AND CAN PROVE THAT THIS IS THE RESULT OF CIRCUMSTANCES OF FORCE MAJEURE OR SHUTDOWN FOR REPAIRS LASTING AT LEAST FOUR CONSECUTIVE WEEKS , THE COMMISSION MAY AUTHORIZE THE UNDERTAKING CONCERNED TO CARRY OVER THE UNUSED QUOTAS IN THEIR ENTIRETY . ( E ) WHERE AN UNDERTAKING DOES NOT EXPECT TO ATTAIN ITS PRODUCTION QUOTAS DURING THE QUARTER IN QUESTION , THE COMMISSION MAY , UNDER THE CONDITIONS SET OUT IN ( D ) , ALLOW THE UNDERTAKING AN ADVANCE ON THE QUOTAS FOR THE FOLLOWING QUARTER NOT EXCEEDING 10 % OF THE QUOTAS FOR THE CURRENT QUARTER . 4 . UNDERTAKINGS MAY , EACH OF THE UNDERTAKINGS CONCERNED HAVING MADE A PRIOR DECLARATION TO THE COMMISSION , ENTER INTO ARRANGEMENTS WHICH OTHER UNDERTAKINGS DURING THE CURRENT QUARTER FOR THE EXCHANGE OR SALE OF QUOTAS OF THE PARTS OF QUOTAS WHICH MAY BE DELIVERED ON THE COMMON MARKET PERTAINING TO THAT QUARTER . 5 . WHERE AN UNDERTAKING WHICH MANUFACTURES A PRODUCT IN RESPECT OF PART OR THE WHOLE OF WHICH IT HAS NO REFERENCE PRODUCTION AND CONSEQUENTLY NO QUOTA BECAUSE ALL OR PART OF THIS PRODUCT HAS BEEN INTENDED FOR FURTHER PROCESSING WITHIN THE SAME UNDERTAKING INTO OTHER PRODUCTS ( IN RESPECT OF WHICH IT HAS REFERENCE QUANTITIES AND QUOTAS ) , THE " TRANSFEROR UNDERTAKING " SHALL REACH AN AGREEMENT WITH ANOTHER UNDERTAKING THAT THE LATTER UNDERTAKING ( THE " TRANSFEREE UNDERTAKING " ) WILL PROCESS THESE SEMI-FINISHED PRODUCTS IN ITS PLACE PROVIDED THAT : - FURTHER PROCESSING OPERATIONS WILL BE CARRIED OUT BY THE TRANSFEROR UNDERTAKING ON THE SEMI-FINISHED PRODUCTS MANUFACTURED BY THE TRANSFEREE UNDERTAKING AND - THE ADDITIONAL QUOTAS ALLOCATED WILL BE IMMEDIATELY TRANSFERRED TO OR EXCHANGED WITH THE TRANSFEREE UNDERTAKING AND - THE TRANSFEROR UNDERTAKING ACCEPTS AN OBLIGATION FOR THE QUARTER DURING WHICH THE ADDITIONAL QUOTAS ARE ALLOCATED TO REFRAIN FROM PRODUCTION OF A TONNAGE OF THESE PRE-PRODUCTS EQUAL TO THE ADDITIONAL QUOTAS ALLOCATED , THE COMMISSION MAY ALLOCATE AN ADDITIONAL QUOTA TO THE TRANSFEROR UNDERTAKING SHOULD THE UNDERTAKING SO REQUEST IN THE COURSE OF THE QUARTER IN QUESTION . 6 . DELIVERIES IN RESPECT OF WHICH AN UNDERTAKING DOES NOT SHOW PROOF OF EXPORT OUTSIDE THE TERRITORY OF THE COMMUNITY SHALL BE DEEMED TO HAVE BEEN MADE WITHIN THE COMMON MARKET . DOCUMENTS ACCEPTABLE AS EVIDENCE OF EXPORT SHALL INCLUDE THE FOLLOWING : ( A ) A COPY , STAMPED BY THE CUSTOMS OFFICE OF EXPORT , OF THE COMMUNITY EXPORT DECLARATION FORM " EX " PROVIDED FOR IN COUNCIL REGULATION ( EEC ) NO 2102/77 ( 9 ) ; ( B ) COMMERCIAL DOCUMENTS RELATING TO THE DISPATCH INSTRUCTIONS FOR THE RELEVANT PRODUCTS AND TO THE CARRIAGE THEREOF , INCLUDING COPIES OF THE SHIPPING ORDERS , MARITIME BILLS OF LADING , INLAND WATERWAY AFFREIGHTMENT CONTRACTS AND CONSIGNMENT NOTES FOR TRANSPORT BY RAIL OR BY ROAD . 7 . AN UNDERTAKING'S PRODUCTION OF HOT-ROLLED WIDE STRIP WHICH , IN A GIVEN QUARTER , DOES NOT FALL WITHIN THE SCOPE OF THE FIRST AND SECOND INDENTS OF CATEGORY IA SHALL , FOR THE PURPOSES OF THIS DECISION , BE REGARDED AS PRODUCTION OF COILS INTENDED FOR RE-ROLLING OR OTHER PROCESSING OPERATIONS WITHIN THE UNDERTAKING ITSELF . ANY PRODUCTION OF HOT-ROLLED WIDE STRIP AS REFERRED TO ABOVE WHICH IS ASSIGNED DURING ENSUING QUARTERS TO DIRECT USE , EXPORT OR TO RE-ROLLING OR OTHER PROCESSING OPERATION IN COMMUNITY UNDERTAKINGS OTHER THAN THE PRODUCER SHALL BE CHARGED AGAINST THE PRODUCTION QUOTA FOR CATEGORY IA ( FIRST AND SECOND INDENT ) OF THAT PRODUCER PERTAINING TO THE ENSUING QUARTERS IN QUESTION . ARTICLE 12 A FINE , GENERALLY OF 100 ECU FOR EACH TONNE IN EXCESS , SHALL BE IMPOSED ON ANY UNDERTAKING EXCEEDING ITS PRODUCTION QUOTAS OR THAT PART OF SUCH QUOTAS WHICH MAY BE DELIVERED IN THE COMMON MARKET . IF AN UNDERTAKING'S PRODUCTION EXCEEDS ITS QUOTA BY 10 % OR MORE , OR IF THE UNDERTAKING HAS ALREADY EXCEEDED ITS QUOTA OR QUOTAS DURING ONE OF THE PREVIOUS QUARTERS , THE FINE MAY BE UP TO DOUBLE THAT AMOUNT PER TONNE . THE SAME RULES SHALL APPLY TO ANY EXCESS OVER THE QUANTITIES WHICH MAY BE DELIVERED IN THE COMMON MARKET . THIS AMOUNT SHALL BE INCREASED BY 1 % FOR EACH MONTH OR PART OF A MONTH BY WHICH PAYMENT IS DELAYED , WITH EFFECT FROM THE DATE FIXED IN THE DECISION IMPOSING THE FINE . ARTICLE 13 WHERE UNDERTAKINGS OR GROUPS OF UNDERTAKINGS SUBJECT TO THE SYSTEM OF PRODUCTION QUOTAS HAVE MERGED , SEPARATED OR FORMED NEW JOINT UNDERTAKINGS AFTER 1 JULY 1980 , OR DO SO WHILE THIS DECISION APPLIES , THE COMMISSION , WITH REGARD TO THE REFERENCE PRODUCTION AND QUANTITIES , EXCLUDING THE REFERENCES RESULTING FROM THE APPLICATION OF ARTICLE 16 , SHALL TAKE THE FOLLOWING MEASURES , AS APPROPRIATE : 1 . IN THE EVENT OF CONCENTRATION WITHIN THE MEANING OF ARTICLE 66 OF THE TREATY AND AUTHORIZED IN ACCORDANCE THEREWITH , THE REFERENCE PRODUCTION AND THE REFERENCE QUANTITIES SHALL CONSIST OF THE SUM OF THE REFERENCE AMOUNTS PREVIOUSLY CALCULATED FOR EACH OF THE MERGED UNDERTAKINGS . THE REFERENCE PRODUCTION AND THE REFERENCE QUANTITIES OF THE MERGED UNDERTAKINGS SHALL BE REDUCED BY THAT PART CORRESPONDING TO DELIVERIES OF PRODUCTS SUBJECT TO QUOTAS TO BE PROCESSED INTO OTHER PRODUCTS SUBJECT TO QUOTAS EFFECTED BETWEEN THOSE UNDERTAKINGS DURING THE REFERENCE PERIOD . SHOULD ONE OF THE MERGED UNDERTAKINGS NOT HAVE ANY REFERENCE FIGURES BECAUSE OF THE LIMITS SET IN ARTICLE 4 ( 4 ) , THE RULES SET OUT IN ARTICLE 4 ( 5 ) SHALL APPLY . IN THE EVENT WHEN TWO MERGED UNDERTAKINGS DO NOT HAVE REFERENCES BECAUSE OF THE LIMITS SET IN ARTICLE 4 ( 4 ) , THE QUOTAS OF THE MERGED UNDERTAKINGS SHALL NOT BE LESS THAN DOUBLE THE LIMITS SET BY ARTICLE 5 ( 2 ) . 2 . IN THE EVENT OF THE SEPARATION OF MERGED UNDERTAKINGS , THE UNDERTAKINGS SHALL NOTIFY THE COMMISSION OF THE SUBDIVISION BETWEEN THEM OF THE REFERENCE QUANTITIES AND PRODUCTION PREVIOUSLY ALLOCATED TO THE GROUP OF WHICH THEY WERE PART . IN THE CASE OF THE UNDERTAKINGS' NOT AGREEING TO THE DIVISION MENTIONED ABOVE , THE COMMISSION SHALL DETERMINE THE DIVISION OF THE REFERENCE PRODUCTION AND QUANTITIES OF THE GROUP BETWEEN THE UNDERTAKINGS . THE COMMISSION MAY ACT IN A SIMILAR MANNER WHERE UNDERTAKINGS ARE IN COURSE OF SEPARATION AND WHERE THEIR CONDUCT IS LIABLE TO JEOPARDIZE THE PROPER FUNCTIONING OF THE PRODUCTION QUOTA SYSTEM . THE COMMISSION SHALL DETERMINE ANY NECESSARY ADJUSTMENTS . THE COMMISSION SHALL BASE ITS ACTIONS ON THE ADVICE OF A PANEL OF EXPERTS . 3 . IN THE EVENT OF THE FORMATION OF NEW INDEPENDENT UNDERTAKINGS BY ONE OR MORE UNDERTAKINGS WHICH ASSIGN TO THESE NEW UNDERTAKINGS PLANT WHICH WAS PREVIOUSLY PART OF THE PRODUCTION FACILITIES OF THE FOUNDING UNDERTAKINGS , THE UNDERTAKINGS SHALL NOTIFY THE COMMISSION OF THE SUBDIVISION BETWEEN THEM OF THE REFERENCE PRODUCTION AND QUANTITIES PREVIOUSLY ALLOCATED TO THE SEPARATE FOUNDING UNDERTAKINGS . THE COMMISSION SHALL CARRY OUT ANY ADJUSTMENT NEEDED , ON THE BASIS , WHERE APPROPRIATE , OF THE OPINION OF A PANEL OF EXPERTS . ARTICLE 14 IF , BY VIRTUE OF THE SCALE OF THE ABATEMENT RATE FOR A CERTAIN CATEGORY OF PRODUCTS SET FOR A QUARTER , THE QUOTA SYSTEM CREATES EXCEPTIONAL DIFFICULTIES FOR AN UNDERTAKING WHICH , DURING THE 12 MONTHS PRECEDING THE QUARTER IN QUESTION : - DID NOT RECEIVE AIDS PURSUANT TO COMMISSION DECISION NO 2320/81/ECSC ( 10 ) , WITH THE EXCEPTION OF AIDS FOR CLOSURES AS PROVIDED FOR IN ARTICLE 4 OF THAT DECISION , - WAS NOT THE SUBJECT OF PENALTIES IN RESPECT OF THE PRICE RULES OR PAID FINES DUE , THE COMMISSION SHALL , IN RESPECT OF THE QUARTER IN QUESTION , MAKE A SUITABLE ADJUSTMENT TO THE QUOTAS AND/OR PARTS OF QUOTAS WHICH MAY BE DELIVERED IN THE COMMON MARKET FOR THE CATEGORY OR CATEGORIES OF PRODUCTS IN QUESTION , PROVIDED THAT THE UNDERTAKING MAKES AN APPLICATION TO THIS EFFECT IN THE FIRST SIX MONTHS OF THE RELEVANT QUARTER , PROVIDING ALL THE REQUISITE SUPPORTING DOCUMENTS IN THE FOLLOWING INSTANCES : 1 . THE REFERENCE PRODUCTION FOR THE PRODUCTS OR PRODUCT FOR WHICH THE ABATEMENT RATE EXCEEDS 30 % REPRESENTS AT LEAST 50 % OF THE TOTAL REFERENCE PRODUCTION FOR ALL CATEGORIES OF PRODUCTS MANUFACTURED BY THE UNDERTAKING . 2 . THE ANNUAL REFERENCE PRODUCTION IS LESS THAN 130 000 TONNES AND THE ABATEMENT RATE FOR ONE OR MORE CATEGORIES REPRESENTING AT LEAST 50 % OF THE TOTAL REFERENCE PRODUCTION OF ALL THE CATEGORIES OF PRODUCTS MANUFACTURED , BY THE UNDERTAKING EXCEEDS 20 % . IN THE FIRST INSTANCE , THE ADDITIONAL QUOTAS AND/OR PARTS OF QUOTAS WHICH MAY BE DELIVERED IN THE COMMON MARKET MAY NOT EXCEED AN AMOUNT CORRESPONDING TO A 25 % REDUCTION IN THE ABATEMENT RATE FOR EACH CATEGORY OF PRODUCTS IN QUESTION AND MAY NOT RESULT IN A RATE OF LESS THAN 30 % . THE TOTAL ADJUSTMENT FOR ALL CATEGORIES OF PRODUCTS IN QUESTION MAY NOT EXCEED 25 000 TONNES PER QUARTER . IN THE SECOND INSTANCE , THE ADDITIONAL QUOTAS AND/OR PARTS OF QUOTAS WHICH MAY BE DELIVERED IN THE COMMON MARKET MAY NOT EXCEED AN AMOUNT CORRESPONDING TO A 50 % REDUCTION IN THE ABATEMENT RATE FOR EACH CATEGORY OF PRODUCTS IN QUESTION AND MAY NOT RESULT IN AN ABATEMENT RATE OF LESS THAN 20 % . THE COMMISSION MAY MAKE THE GRANTING OF THE ADJUSTMENT CONDITIONAL ON THE PRODUCTION BY THE UNDERTAKING CONCERNED , AT THE LATTER'S EXPENSE , OF A REPORT DRAWN UP BY A FIRM OF AUDITORS CERTIFYING THAT THE QUOTA SYSTEM IS CAUSING IT EXCEPTIONAL DIFFICULTIES . ARTICLE 14A 1 . IF , ON 1 OCTOBER 1983 , THE COMMISSION ESTABLISHES , AFTER EXAMINATION , THAT STEEL PLANT CLOSURES AFTER 1 OCTOBER 1982 HAVE HAD THE EFFECT , WHERE A CATEGORY OF PRODUCTS IS CONCERNED , OF INCREASING PRODUCTION OF ALL THE UNDERTAKINGS COVERED BY THE QUOTA SYSTEM AND THEIR PRODUCTION BY AT LEAST 5 % OF THE RATIO IN THAT CATEGORY BETWEEN THE REFERENCE PRODUCTION POTENTIAL ON 1 OCTOBER 1982 AS IT EMERGES FROM THE PRODUCTION POTENTIAL IN 1979 PLUS THE INCREASES IN THIS PRODUCTION POTENTIAL WHICH HAVE GIVEN RISE TO INCREASES IN REFERENCE PRODUCTION PURSUANT TO ARTICLE 4 ( 4 ) OF DECISION NO 2794/80/ECSC , ARTICLE 13 OF DECISION NO 1831/81/ECSC , ARTICLE 15 OF DECISION NO 1696/82/ECSC AND ARTICLE 7 ( 3 ) OF THIS DECISION , THE COMMISSION MAY GRANT AN ADJUSTMENT TO THE REFERENCE PRODUCTION AND QUANTITIES FOR THIS CATEGORY OF PRODUCTS , CALCULATED IN ACCORDANCE WITH THE RULES SET OUT IN PARAGRAPH 3 , TO UNDERTAKINGS WHICH MADE AN APPLICATION TO THIS EFFECT BEFORE 1 OCTOBER 1983 AND WHICH SATISFY THE CONDITIONS SET OUT IN PARAGRAPH 4 . 2 . THE COMMISSION WILL CARRY OUT FURTHER EXAMINATIONS FOR THE DIFFERENT CATEGORIES OF PRODUCTS AT THE BEGINNING OF EACH QUARTER AND WILL GRANT ADJUSTMENTS TO UNDERTAKINGS WHICH HAVE MADE AN APPLICATION TO THIS EFFECT , IF THE RATIO IN THE CATEGORY OF PRODUCTS BETWEEN THE REFERENCE PRODUCTION AND THE PRODUCTION POTENTIAL AS DEFINED IN PARAGRAPH 1 , ON 1 OCTOBER 1982 , HAS INCREASED BY THE DATE OF THE QUARTERLY EXAMINATION IN QUESTION , BECAUSE OF CLOSURES , BY AT LEAST 5 % . 3 . THE REFERENCE PRODUCTION FOR THE RELEVANT PRODUCT CATEGORY OF THE UNDERTAKING IN QUESTION WILL BE INCREASED SO AS TO OBTAIN AN INCREASE IN THE RATIO BETWEEN ITS REFERENCE PRODUCTION AND ITS PRODUCTION POTENTIAL IN THAT CATEGORY . THIS INCREASE SHALL BE EQUAL : - TO THE INCREASE SINCE 1 OCTOBER 1982 IN THE RATIO REFERRED TO IN PARAGRAPH 1 FOR THIS PRODUCT CATEGORY , WHERE THE FIRST INCREASE IS CONCERNED , - TO THE INCREASE SINCE THE DATE OF THE LATEST INCREASE IN THE RATIO REFERRED TO IN PARAGRAPH 2 FOR THIS PRODUCT CATEGORY , WHERE SUBSEQUENT INCREASES ARE CONCERNED . HOWEVER , FOR ANY UNDERTAKING : - THE TOTAL INCREASES GRANTED IN THIS WAY IN ALL CATEGORIES MAY NOT GIVE RISE TO QUOTA INCREASES EXCEEDING 25 000 TONNES PER QUARTER AND , - THE ADJUSTMENT FOR CATEGORY MAY NOT GIVE RISE TO GREATER QUOTAS THAN THOSE WHICH WOULD HAVE RESULTED FROM THE APPLICATION OF A 20 % ABATEMENT RATE TO ITS REFERENCE PRODUCTION .4 . AN UNDERTAKING MAY BENEFIT FROM AN INCREASE IN REFERENCE PRODUCTION AND QUANTITIES PURSUANT TO THIS ARTICLE ONLY IF : - IT DID NOT INCREASE CAPACITY AFTER 1 JULY 1983 AND , DURING THE TWELVE MONTHS PRECEDING THE QUARTER IN QUESTION , - IT DID NOT RECEIVE AIDS PURSUANT TO DECISION NO 2320/81/ECSC , WITH THE EXCEPTION OF THE AIDS FOR CLOSURES AS PROVIDED FOR IN ARTICLE 4 OF THAT DECISION , - IT WAS NOT THE SUBJECT OF PENALTIES IMPOSED IN RESPECT OF THE PRICE RULES OR PAID FINES DUE . ARTICLE 14B 1 . THE COMMISSION MAY ALLOCATE ADDITIONAL QUOTAS TO UNDERTAKINGS WHERE UNDER A RESTRUCTURING PLAN APPROVED AS SUITABLE FOR ENSURING THE UNDERTAKING'S VIABILITY IN 1986 , THEY HAVE CARRIED OUT AT LEAST THREE-QUARTERS OF THE CAPACITY CLOSURES PROVIDED FOR IN THE UNDERTAKING'S RESTRUCTURING PLAN SINCE 1 JANUARY 1980 . THE UNDERTAKING MUST NOT HAVE BEEN THE SUBJECT OF PENALTIES , IN RESPECT OF THE PRICE RULES , OR MUST HAVE PAID FINES DUE . 2 . THE FIRMS CONCERNED SHOULD SUBMIT THEIR APPLICATIONS ACCOMPANIED BY SUPPORTING DOCUMENTS , IN THE FIRST SIX WEEKS OF THE QUARTER . 3 . THE ADDITIONAL QUOTA SHALL BE CALCULATED AS FOLLOWS : ( A ) THE COMMISSION SHALL DETERMINE THE RATIO OF THE UNDERTAKING'S TOTAL REFERENCE PRODUCTION TO THE REFERENCE PRODUCTION OF ALL THE UNDERTAKINGS ; ( B ) IT SHALL ALSO DETERMINE THE RATIO OF CLOSURES ALREADY EFFECTED SINCE 1 JANUARY 1980 BY THE UNDERTAKING IN QUESTION TO THE TOTAL CLOSURES TO BE EFFECTED BY THE UNDERTAKING IN THE CONTEXT OF THE RESTRUCTURING PLAN REFERRED TO IN PARAGRAPH 1 . IT SHALL DETERMINE THE COEFFICIENT RESULTING FROM THE PRODUCT OF THESE TWO RATIOS ; ( C ) THE ADDITIONAL QUOTA SHALL NOT EXCEED THE PRODUCT OF 250 000 TONNES AND THE COEFFICIENT REFERRED TO IN ( B ) : IT WILL BE DIVIDED BETWEEN THE DIFFERENT PRODUCT CATEGORIES OF PRODUCTS ACCORDING TO THE STRUCTURE OF THE PRODUCTION REFERENCES OF THE UNDERTAKING . ARTICLE 14C 1 . THE COMMISSION MAY ALLOCATE ADDITIONAL QUOTAS TO UNDERTAKINGS : - WHICH HAVE RECEIVED ORDERS FROM THIRD COUNTRIES EXCEEDING BY OVER 10 % THE PART OF THE QUOTA WHICH THE UNDERTAKING IS NOT AUTHORIZED TO DELIVER IN THE COMMON MARKET , - WHICH MAKE AN APPLICATION TO THIS EFFECT , ACCOMPANIED BY SUPPORTING DOCUMENTS , WITHIN SIX WEEKS OF THE QUARTER IN WHICH THE EXPORT TOOK PLACE AND , - WHICH HAVE NOT BEEN THE SUBJECT OF PENALTIES OR HAVE PAID FINES IMPOSED IN RESPECT OF THE PRICE RULES . 2 . IF THE COMMISSION ESTABLISHES THAT THESE ORDERS ARE IN THE INTEREST OF THE COMMUNITY , THE COMMISSION SHALL ALLOCATE ADDITIONAL QUOTAS TO THESE UNDERTAKINGS CORRESPONDING TO THE QUANTITY IN EXCESS OF THE THRESHOLD MENTIONED IN THE FIRST INDENT OF PARAGRAPH 1 . THE SUM TOTAL OF THESE ADJUSTMENTS MAY NOT EXCEED , IN ANY QUARTER , THE QUARTERLY AVERAGE FOR THE SUM TOTAL OF THE PARTS OF QUOTAS WHICH MAY NOT BE DELIVERED IN THE COMMON MARKET FOR ALL UNDERTAKINGS WHICH WERE NOT USED IN THE FOUR PRECEDING QUARTERS . IF THE AVERAGE OF THESE UNUSED PARTS OF QUOTAS PROVES INADEQUATE TO SATISFY ALL THESE INCREASES , THE COMMISSION SHALL REDUCE THESE INCREASES PROPORTIONALLY . 3 . UNDERTAKINGS SHALL COMMUNICATE TO THE COMMISSION , WITHIN THREE MONTHS OF THE EXPORT , IN ADDITION TO THE EVIDENCE OF EXPORT INDICATED IN ARTICLE 11 ( 6 ) , COPIES OF THE IMPORT FORMS OF THE THIRD COUNTRY OF DESTINATION . DELIVERIES IN RESPECT OF WHICH AN UNDERTAKING DOES NOT PROVIDE SUCH PROOF OF EXPORT SHALL BE REGARDED AS HAVING BEEN MADE WITHIN THE COMMON MARKET , AND THE COMMISSION SHALL MODIFY ITS DECISION ACCORDINGLY . ARTICLE 14D IN THE EVENT OF EXCHANGES OR TRANSFERS OF A STRUCTURAL NATURE REDUCING THE REFERENCE PRODUCTION OF AN UNDERTAKING FOR THE GROUP OF PRODUCT CATEGORIES IA , IB , IC AND ID , RELATIVE TO THOSE WHICH EXISTED UNDER THE SYSTEM OF DECISION NO 1696/82/ECSC , AND IN SO FAR AS THE ENTERPRISE HAS FULFILLED ITS PRODUCTION QUOTA FOR THIS GROUP OF PRODUCTS AT A RATE OF AT LEAST 95 % IN 1982 , THEN THE COMMISSION MAY MAKE AN ADJUSTMENT TO ITS PRODUCTION QUOTAS AND THOSE PARTS OF THE QUOTAS THAT MAY BE DELIVERED TO THE COMMON MARKET IN ORDER TO ACHIEVE THE LEVELS WHICH WOULD HAVE OBTAINED IF THE PRODUCTION AND QUANTITY REFERENCES OF EACH OF THESE PRODUCT CATEGORIES HAD BEEN SET FOR THIS UNDERTAKING AT THE LEVEL OF DECISION NO 1696/82/ECSC . IN THE EVENT OF EXCHANGES OR TRANSFERS OF A STRUCTURAL NATURE REDUCING BY MORE THAN 3 % THE REFERENCES OF AN ENTERPRISE FOR THE GROUP OF PRODUCT CATEGORIES IA , IB , IC AND ID RELATIVE TO THOSE WHICH EXISTED UNDER THE SYSTEM OF DECISION NO 1696/82/ECSC , THEN THE COMMISSION MAY MAKE AN ADJUSTMENT TO ITS PRODUCTION QUOTAS AND PARTS OF THE QUOTAS THAT MAY BE DELIVERED IN THE COMMON MARKET IN SUCH A WAY AS TO REDUCE BY A QUARTER THE DIFFERENCE BETWEEN THOSE QUOTAS AND PARTS OF QUOTAS AND THOSE WHICH WOULD HAVE BEEN ALLOCATED TO THE ENTERPRISE IF THEY HAD BEEN CALCULATED ON THE BASIS OF THE REFERENCE PRODUCTION AND QUANTITIES SET UNDER DECISION NO 1696/82/ECSC . ARTICLE 14E WHERE , IN A CATEGORY OF PRODUCTS , QUOTAS , INCLUDING ALL ADAPTATIONS , ALLOCATED TO AN UNDERTAKING DURING A QUARTER ARE SUCH THAT THEIR RATIO TO ALL QUOTAS , INCLUDING ALL ADAPTATIONS , GRANTED IN THE COMMUNITY FOR THE SAME CATEGORY IS MORE THAN 3 % LOWER COMPARED WITH THE QUOTAS CALCULATED FOR THE SAME QUARTER UNDER ARTICLES 6 , 7 AND 14D RESPECTIVELY FOR THAT UNDERTAKING AND FOR THE COMMUNITY AS A WHOLE , THE COMMISSION MAY TAKE THE NECESSARY MEASURES TO LIMIT SUCH LOSS TO A MAXIMUM OF 3 % TO THE EXTENT THAT , FOR ALL CATEGORIES OF PRODUCTS IT PRODUCES , THAT UNDERTAKING HAS ALSO SUFFERED A SUBSTANTIAL LOSS OF SHARE . THE COMMISSION SHALL DRAW UP THE CONDITIONS AND CRITERIA FOR APPLYING THIS PROVISIONS BY MEANS OF A GENERAL DECISION . ARTICLE 15 1 . AT THE REQUEST OF THE UNDERTAKINGS CONCERNED , THE COMMISSION MAY AUTHORIZE EXCHANGES , SALES OR TRANSFERS OR ALL OR PART OF REFERENCE PRODUCTION OR QUANTITIES IF THE PLANTS CORRESPONDING TO THE REFERENCE FIGURES TO BE TRANSFERRED WERE PERMANENTLY CLOSED OR SOLD TO A THIRD COUNTRY AFTER 1 JANUARY 1980 , AND ACTUALLY TRANSFERRED . WHERE AN UNDERTAKING WISHES TO EXCHANGE OR TRANSFER PRODUCTION OF PRODUCTS COVERED BY THE QUOTA SYSTEM WHICH WERE PREVIOUSLY INTENDED FOR INTERNAL PROCESSING IN CONJUNCTION WITH ANOTHER UNDERTAKING , THE COMMISSION MAY ALLOCATE TO IT THE NECESSARY REFERENCE FIGURES TO PERMIT SUCH EXCHANGES OR TRANSFERS PROVIDED THAT PRODUCTION DOES NOT INCREASE AS A RESULT . 2 . IN THE CASE OF PERMANENT CLOSURE OR OF SALE AND TRANSFER OF A PLANT TO A THIRD COUNTRY AFTER 1 JANUARY 1980 , THE COMMISSION MAY , AS FROM THE FOURTH QUARTER OF 1983 , AUTHORIZE THE UNDERTAKING TO TRANSFER THE REFERENCE FIGURES CORRESPONDING TO THIS PLANT WITHIN THE TWO GROUPS OF CATEGORIES OF PRODUCTS SET OUT BELOW : - IA , IB , IC , ID , II , III ( GROUP 1 ) , - III , IV , V , VI ( GROUP 2 ) . THIS TRANSFER OF REFERENCES SHALL BE SUBJECT TO THE FOLLOWING CONDITIONS : - THE REFERENCE FOR THE PLANT IN QUESTION SHALL BE REDUCED BY 15 % BEFORE APPLICATION OF THE AVERAGE RATE RESULTING FROM EXCHANGES WHICH THE UNDERTAKINGS HAVE MADE WITHIN THE MEANING OF PARAGRAPH 1 . SHOULD THERE NOT BE SUFFICIENT REPRESENTATIVE EXCHANGES , THE COMMISSION SHALL DETERMINE THE RATE OF EXCHANGE . IT MAY , TO THIS END , SEEK ADVICE FROM AN EXPERT OR GROUP OF EXPERTS , - THE REFERENCES RESULTING FROM THIS CALCULATION SHALL BE DISTRIBUTED WITHIN THE GROUPS OF CATEGORIES OF PRODUCTS MENTIONED IN PROPORTION TO THE UNDERTAKING'S PRODUCTION POTENTIAL , - CATEGORY III MAY NOT BE USED TO MOVE FROM ONE GROUP OF CATEGORIES TO ANOTHER . 3 . THE RULES PROVIDED FOR IN PARAGRAPHS 1 AND 2 CONCERNING REFERENCE PRODUCTION AND QUANTITIES , WITH THE EXCEPTION OF ADJUSTMENTS GRANTED PURSUANT TO ARTICLES 14 AND 16 SHALL APPLY ON CONDITION THAT THE UNDERTAKING CARRIES OUT A RESTRUCTURING PLAN IN ACCORDANCE WITH THE CONDITIONS SET IN THE COMMISSION DECISION AND DOES NOT RECEIVE AIDS WHICH ARE NOT IN KEEPING WITH DECISION NO 2320/81/ECSC . THEY SHALL ALSO APPLY IN THE CASE OF CONVERSION OF A PLANT SO THAT THE PRODUCTION POTENTIAL OF A CATEGORY IS PERMANENTLY ALTERED BY OVER 20 % . 4 . AN INTERNAL EXCHANGE OF REFERENCES SHALL NOT BE SUBJECT TO THE REDUCTIONS PROVIDED FOR IN PARAGRAPH 2 WHERE THE UNDERTAKING DOES NOT HAVE MORE THAN TWO ROLLING MILLS . 5 . AT THE REQUEST OF THE UNDERTAKINGS CONCERNED , THE COMMISSION MAY AUTHORIZE AN INCREASE IN THEIR REFERENCES IN CATEGORY ID AGAINST A REDUCTION IN CATEGORY IB OR IC WITHOUT A PLANT HAVING BEEN CLOSED OR SOLD . THE REDUCTION SHALL TAKE ACCOUNT OF THE DIFFERENCE BETWEEN THE ABATEMENT RATES FOR THE CATEGORIES OF PRODUCTS IN QUESTION IN THE LAST FOUR QUARTERS . THE COMMISSION WILL ENSURE THAT THE INCREASE IN REFERENCES AT COMMUNITY LEVEL DOES NOT EXCEED THE LEVEL OF DEMAND IN THAT CATEGORY AND THAT AN UNDERTAKING'S REFERENCES MAY NOT EXCEED 85 % OF ITS PRODUCT POTENTIAL . 6 . UNDERTAKINGS WHICH DO NOT EXCHANGE THEIR REFERENCES , DO NOT TRANSFER THEM AND DO NOT MAKE INTERNAL EXCHANGES SHALL LOSE THESE REFERENCES ONE YEAR AFTER THE CLOSURE , SALE AND TRANSFER TO A THIRD COUNTRY OR CONVERSION OF THE PLANT IN QUESTION , IF THEY HAVE NOT PRODUCED ANYTHING IN THE CATEGORY OF PRODUCTS IN QUESTION IN THAT YEAR . ARTICLE 15A 1 . THE COMMISSION MAY MAKE A REDUCTION IN AN UNDERTAKING'S QUOTAS IF IT ESTABLISHES THAT THE UNDERTAKING IN QUESTION HAS RECEIVED AIDS NOT AUTHORIZED BY THE COMMISSION PURSUANT TO DECISION NO 2320/81/ECSC OR IF THE CONDITIONS UNDER WHICH AIDS WERE AUTHORIZED HAVE NOT BEEN COMPLIED WITH . THE UNDERTAKING IN QUESTION SHALL NOT BE ENTITLED TO AN ADJUSTMENT UNDER ARTICLES 14 , 14A , 14B , 14C OR 16 . 2 . SIMILARLY , NO UNDERTAKING SHALL BE ENTITLED , IN ANY GIVEN QUARTER , TO AN ADJUSTMENT UNDER ARTICLES 14 , 14A , 14B , 14C OR 16 IF , IN THE TWELVE MONTHS PRECEDING THE QUARTER IN QUESTION , IT WAS THE SUBJECT OF PENALTIES UNDER THE QUOTA SYSTEM , UNLESS IT HAS PAID ANY FINES IMPOSED . ARTICLE 16 WHERE THE COMMISSION FINDS , FOLLOWING RECEIPT OF A REQUEST FROM AN UNDERTAKING WHOSE PLANT IS LOCATED IN GREECE , THAT THE QUOTA SYSTEM IS CAUSING THE UNDERTAKING CONCERNED EXCEPTIONAL DIFFICULTIES LIKELY TO PREVENT IT FROM ADAPTING TO THE STRUCTURAL DEVELOPMENTS IN THAT COUNTRY'S ECONOMY , THE COMMISSION SHALL MAKE AN APPROPRIATE ADJUSTMENT TO THE REFERENCE PRODUCTION FIGURES FOR THE UNDERTAKING AND PRODUCTS IN QUESTION . ARTICLE 17 WHERE THE COMMISSION FINDS , IN PARTICULAR , ON THE BASIS OF COMPLAINTS , THAT UNDERTAKINGS HAVE MODIFIED THEIR TRADITIONAL DELIVERIES TO THE POINT OF NO LONGER PERMITTING A PROPER SUPPLY TO THE UNDERTAKINGS WHICH DEPEND ON THEM , IT SHALL TAKE THE APPROPRIATE STEPS TO REMEDY THE SITUATION . ARTICLE 18 1 . IF RADICAL CHANGES OCCUR ON THE IRON AND STEEL MARKET OR IF THE APPLICATION OF THIS DECISION ENCOUNTERS ANY UNFORESEEN DIFFICULTIES , THE COMMISSION SHALL CARRY OUT THE NECESSARY ADJUSTMENTS BY GENERAL DECISION . 2 . WITHOUT PREJUDICE TO THE APPLICATION OF ARTICLE 58 ( 3 ) OF THE ECSC TREATY , THE SYSTEM OF PRODUCTION QUOTAS SHALL APPLY DURING THE PERIOD 1 JULY 1983 TO 31 JANUARY 1984 . THE PROVISIONS OF ARTICLE 2 ( 1 ) SHALL APPLY DURING THE SAME PERIOD . ARTICLE 19 1 . FOR THE THIRD QUARTER OF 1983 , THE PERIOD OF SIX WEEKS REFERRED TO IN ARTICLES 14 , 14B AND 14C IS HEREBY EXTENDED TO EIGHT WEEKS . 2 . FOR THE PERIOD FROM 1 JANUARY 1984 TO 31 JANUARY 1984 EACH UNDERTAKING SHALL CALCULATE ITS PRODUCTION QUOTAS AND THE PARTS OF SUCH QUOTAS WHICH MAY BE DELIVERED IN THE COMMON MARKET ON THE BASIS OF ITS REFERENCE PRODUCTION AND REFERENCE QUANTITIES AS THEY RESULT FROM THE COMMISSION'S DECISIONS IMPLEMENTING ARTICLES 6 , 7 AND 8 , TAKING INTO ACCOUNT ANY ADJUSTMENTS MADE IN ACCORDANCE WITH ARTICLE 5 AND ARTICLE 9 ( 2 ) AND ADJUSTMENTS DETERMINED IN ACCORDANCE WITH ARTICLES 13 AND 15 , AND WITH REFERENCE TO THE ABATEMENT RATES FOR THE FIRST QUARTER OF 1984 . 3 . PRODUCTION AND DELIVERIES DURING JANUARY 1984 OF THE PRODUCTS REFERRED TO IN ARTICLE 1 SHALL BE DEDUCTED FROM THE FINAL QUOTAS FOR THE FIRST QUARTER OF 1984 . THESE SHALL BE ESTABLISHED WHEN THE SYSTEM TO BE APPLIED IN THE FIRST QUARTER OF 1984 IS ADOPTED . ARTICLE 20 THIS DECISION SHALL ENTER INTO FORCE ON THE DAY OF ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . THIS DECISION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS , 28 JULY 1983 . FOR THE COMMISSION ETIENNE DAVIGNON VICE-PRESIDENT ANNEX : SEE OJ NO L 208 OF 31 . 7 . 1983 .